Citation Nr: 0730070	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 812	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disability of the 
left foot and ankle, to include diabetic neuropathy.

2.  Entitlement to service connection for disability of the 
knees.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for tendonitis of the 
neck.

6.  Entitlement to service connection for disability 
manifested by chest pain and sinusitis.

7.  Entitlement to service connection for disability of the 
eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO in 
Winston-Salem, North Carolina.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Atlanta, Georgia.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  For records in the custody of a 
Federal department or agency-such as service medical 
records-VA is required to make as many requests as are 
necessary to obtain the records and may end its efforts only 
if it concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  VA is also required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

In the present case, the veteran has not been notified of the 
manner in which disability ratings and effective dates are 
assigned for awards of disability benefits, as required by 
Dingess.  The record does not contain any service medical 
records for the veteran dated prior to August 1983, and it is 
not clear that efforts to obtain such records have been 
exhausted.  The claims file contains a letter, but no 
clinical reports, from the veteran's private psychiatrist, 
Edwin H. Hoeper, M.D., and the veteran has not been afforded 
a VA examination in connection with any of his pending 
claims.  Further development is required.  38 C.F.R. § 19.9 
(2007).

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Gainesville, Florida were last obtained on October 
14, 2004.  On remand, efforts should be made to obtain any 
records of relevant VA treatment the veteran may have 
undergone since that time, in order to ensure that his claims 
are adjudicated on the basis of an evidentiary record that is 
as complete as possible.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information 
or evidence received should be associated 
with the claims file.

2.  Conduct a thorough search for any 
additional service medical records for the 
veteran that may exist including, but not 
limited to, any clinical records, records of 
hospitalization, and any other records of 
in-service medical treatment or examination 
dated prior to August 1983.  Efforts to 
obtain the evidence should be fully 
documented in the claims file and should be 
discontinued only if it is concluded that 
the evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  Any 
additional (i.e., non-duplicative) 
information or evidence obtained should be 
associated with the record on appeal.

3.  Ask the veteran to provide a new release 
for any relevant clinical records in the 
possession of Edwin M. Hoeper, M.D., and to 
identify, and provide releases for (where 
necessary), any other care provider who 
possesses new or additional evidence that 
may be pertinent to his claims.  If the 
veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  Obtain copies of records pertaining to 
any relevant treatment the veteran may have 
received through the VAMC in Gainesville, 
Florida since the time that records of such 
treatment were last procured in October 
2004.  The evidence obtained, if any, should 
be associated with the claims file.

5.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for examinations of his 
eyes, sinuses, neck, chest, low back, knees, 
left foot, and left ankle.  After reviewing 
the claims file, examining the veteran, and 
completing any testing deemed necessary, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
disability of the eyes, sinuses, neck, 
chest, low back, knees, left foot and/or 
left ankle that had its onset in service or 
can otherwise be attributed thereto.  In so 
doing, the examiner(s) should consider and 
comment upon the significance, if any, of 
the entries in the veteran's service medical 
records showing, among other things, that he 
had multiple viral illnesses during service; 
that he had left patellofemoral joint pain 
in August 1983; that he strained his 
pectoralis and trapezius muscles in 1984; 
that he complained of a recurrent left foot 
problem in April 1985, thought to be due to 
a possible callus; that he complained of 
periodic problems with a stiff neck during a 
period of hospitalization in March 1986; 
that he also reported a history of 
periodically stopped-up nose and ears since 
childhood during that same hospitalization; 
and that he sustained a left eye corneal 
abrasion in April 1987.  The examiner(s) 
should also consider and discuss the facts 
that the veteran has more recently been 
diagnosed with a ganglion cyst and diabetic 
neuropathy of the left foot, and has been 
described as having suspected glaucoma and 
symptoms of esophageal reflux.  A complete 
rationale should be provided.

6.  Also arrange to have the veteran 
scheduled for a psychiatric examination.  
After reviewing the claims file, examining 
the veteran, and completing any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has a current depressive disorder that had 
its onset in service or can otherwise be 
attributed thereto.  In so doing, the 
examiner should consider and comment upon 
the significance, if any, of the entries in 
the veteran's service medical records 
showing, among other things, that he 
complained of problems with depression 
related to the death of his mother during a 
period of hospitalization in March 1986; 
that his mood was described as slightly 
depressed during a period of hospitalization 
in November 1986; and that he reported 
during his separation examination in 
February 1987 that he was depressed about 
his pending discharge.  A complete rationale 
should be provided.

7.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

